Case: 20-40674      Document: 00515858117         Page: 1    Date Filed: 05/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      May 11, 2021
                                  No. 20-40674
                                                                     Lyle W. Cayce
                               Conference Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Li Xin,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:19-CR-243-2


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Li Xin has moved for leave to
   withdraw and has filed a brief in accordance with Anders v. California, 386
   U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Xin
   has not filed a response, but she has moved for appointment of substitute


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40674        Document: 00515858117      Page: 2   Date Filed: 05/11/2021




                                  No. 20-40674


   counsel. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2. Xin’s motion for appointment of substitute counsel
   is DENIED as untimely. See United States v. Wagner, 158 F.3d 901, 902-03
   (5th Cir. 1998).




                                       2